Title: Edmund Randolph to Virginia Delegates, 4 April 1787
From: Randolph, Edmund
To: Virginia Delegates


Richmond April 4. 1787.
Delegates in congress. Gentlemen

I do myself the honor of transmitting a list of the Virginia pensioners, chargeable to the united states. The instances, in which the kind and degree of disability has not been ascertained, have proceeded from a personal examination of them, and the want of an accurate entry in our books. In future a stricter attention will be paid to the subject.
